Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statements (IDS) submitted on 6/18/2020, 07/28/2020, 10/27/2020, 1/28/2021, 03/31/2021, 08/25/2021, 10/28/2021, and 03/30/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner. Examiner notes that it appears the following references were not included and therefore not considered: CN 105216795. 

Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 for example states the limitation “and a processor configured to execute the instructions” in line 5, while the specification does not provide a concrete description of what a processor entails, further stating that a processor can being anything either now-existing or hereinafter developed (specification [0026]). By not limiting the processor to anything concrete, the breadth of the claims is extremely broad due to the ability of a processor to be anything invented or not yet invented, despite the high level of ordinary skill in the art and the commonality of currently known processors. Furthermore, examples of potential future processors such as a quantum processor, a molecular processor, and an optical processor are either in their infancy and fail to be useable or are not feasible yet, requiring a high level of experimentation in the field of the endeavor coupled with lacking existence of working examples further leading to a lack of enablement. 

	All dependent claims of these claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language, specifically based on the limitation “and a processor configured to execute the instructions” for failing to limit what a processor entails.  This claim is an omnibus type claim. 

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazzoli et al. (US Pre-Granted Publication No. US 2017/0277193 A1 hereinafter “Frazzoli”).

	Regarding claim 1 Frazzoli discloses: 

	A method for use in traversing a vehicle transportation network, the method comprising: traversing, by an autonomous vehicle, a vehicle transportation network, (Frazzoli [0075] wherein an autonomous vehicle travels in a shared commercially available map) wherein traversing the vehicle transportation network includes: identifying a distinct vehicle operational scenario,  (Frazzoli [0088] [0092] [0047-0048] wherein a specific road state and distinct control of the vehicle based on the scenario or location of the vehicle occurs) wherein traversing the vehicle transportation network includes traversing a portion of the vehicle transportation network that includes the distinct vehicle operational scenario; (Frazzoli [0088] [0092] [0047-0048] wherein a specific road state and distinct control of the vehicle based on the scenario or location of the vehicle occurs) communicating shared scenario-specific operational control management data associated with the distinct vehicle operational scenario (Frazzoli [0046] [0053] [0055] [0059] wherein the vehicle is in communication with other vehicles in an environment with other vehicles, pedestrians, and cyclists) with an external shared scenario-specific operational control management system; (Frazzoli [0059] wherein the communication is shared externally with other vehicles and infrastructure) operating a scenario-specific operational control evaluation module instance, wherein the scenario-specific operational control evaluation module instance includes an instance of a scenario-specific operational control evaluation model of the distinct vehicle operational scenario, (Frazzoli [0088] [0092] [0047-0048] wherein a specific road state and distinct control of the vehicle based on the scenario or location of the vehicle occurs) and wherein operating the scenario-specific operational control evaluation module instance includes identifying a policy for the scenario-specific operational control evaluation model; (Frazzoli [0084-0085] wherein the vehicle identifies the world state and a predicted trajectory in order to control the ego vehicle i.e. the vehicle changes behavior based on the environment and certain scenarios) receiving a candidate vehicle control action from the policy for the scenario- specific operational control evaluation model; (Frazzoli [0093] [0084-0085] wherein the vehicle predicts a world state and updates the control based on feedback and transitions) and traversing a portion of the vehicle transportation network based on the candidate vehicle control action. (Frazzoli clm 50 [0084-0085] wherein the vehicle autonomously drives about the environment).

	Regarding claim 8 Frazzoli discloses: 

	An autonomous vehicle comprising: a non-transitory computer readable medium including instructions for traversing a vehicle transportation network; (Frazzoli [0178] wherein the storage is physical storage)a trajectory controller configured to operate the autonomous vehicle; (Frazzoli [0075] wherein an autonomous vehicle travels in a shared commercially available map) and a processor configured to execute the instructions stored on the non-transitory computer readable medium to: (Frazzoli [0173]) identify a distinct vehicle operational scenario, (Frazzoli [0088] [0092] [0047-0048] wherein a specific road state and distinct control of the vehicle based on the scenario or location of the vehicle occurs) wherein traversing the vehicle transportation network includes traversing a portion of the vehicle transportation network that includes the distinct vehicle operational scenario; (Frazzoli [0088] [0092] [0047-0048] wherein a specific road state and distinct control of the vehicle based on the scenario or location of the vehicle occurs) communicate shared scenario-specific operational control management data associated with the distinct vehicle operational scenario (Frazzoli [0046] [0053] [0055] [0059] wherein the vehicle is in communication with other vehicles in an environment with other vehicles, pedestrians, and cyclists) with an external shared scenario-specific operational control management system; (Frazzoli [0059] wherein the communication is shared externally with other vehicles and infrastructure) operate a scenario-specific operational control evaluation module instance, wherein the scenario-specific operational control evaluation module instance includes an instance of a scenario-specific operational control evaluation model of the distinct vehicle operational scenario, (Frazzoli [0088] [0092] [0047-0048] wherein a specific road state and distinct control of the vehicle based on the scenario or location of the vehicle occurs) and wherein operating the scenario-specific operational control evaluation module instance includes identifying a policy for the scenario- specific operational control evaluation model; (Frazzoli [0084-0085] wherein the vehicle identifies the world state and a predicted trajectory in order to control the ego vehicle i.e. the vehicle changes behavior based on the environment and certain scenarios) receive a candidate vehicle control action from the policy for the scenario- specific operational control evaluation model; (Frazzoli [0093] [0084-0085] wherein the vehicle predicts a world state and updates the control based on feedback and transitions) and -54-WO 2020/204871PCT/US2017/068242 output the candidate vehicle control action to the trajectory controller as a vehicle control action such that the trajectory controller controls the autonomous vehicle to traverse a portion of the vehicle transportation network in accordance with the vehicle control action.  (Frazzoli clm 50 [0084-0085] wherein the vehicle autonomously drives about the environment).

	Regarding claim 15 Frazzoli discloses:

	A method for use in traversing a vehicle transportation network, the method comprising: traversing, by an autonomous vehicle, a vehicle transportation network, (Frazzoli [0075] wherein an autonomous vehicle travels in a shared commercially available map) wherein traversing the vehicle transportation network includes: identifying a distinct vehicle operational scenario, (Frazzoli [0088] [0092] [0047-0048] wherein a specific road state and distinct control of the vehicle based on the scenario or location of the vehicle occurs) wherein traversing the vehicle transportation network includes traversing a portion of the vehicle transportation network that includes the distinct vehicle operational scenario; (Frazzoli [0088] [0092] [0047-0048] wherein a specific road state and distinct control of the vehicle based on the scenario or location of the vehicle occurs) receiving shared scenario-specific operational control management data associated with the distinct vehicle operational scenario from an external shared scenario-specific operational control management system; (Frazzoli [0059] wherein the vehicle communicates with external vehicles and infrastructure) operating a scenario-specific operational control evaluation module instance, wherein the scenario-specific operational control evaluation module instance includes an instance of a scenario-specific operational control evaluation model of the distinct vehicle operational scenario, (Frazzoli [0088] [0092] [0047-0048] wherein a specific road state and distinct control of the vehicle based on the scenario or location of the vehicle occurs) and wherein operating the scenario-specific operational control evaluation module instance includes identifying a policy for the scenario- specific operational control evaluation model, (Frazzoli [0084-0085] wherein the vehicle identifies the world state and a predicted trajectory in order to control the ego vehicle i.e. the vehicle changes behavior based on the environment and certain scenarios) wherein: in response to a determination that the shared scenario-specific operational control management data includes operational experience data generated by a second autonomous vehicle in response to traversing a correlated vehicle operational scenario, (Frazzoli [0059] wherein the vehicle communicates with external second vehicles to control the ego vehicle) identifying the policy for the scenario- specific operational control evaluation model includes generating the policy based on the operational experience data; (Frazzoli [0084-0085] wherein the vehicle identifies the world state and a predicted trajectory in order to control the ego vehicle i.e. the vehicle changes behavior based on the environment and certain scenarios) receiving a candidate vehicle control action from the policy for the scenario- specific operational control evaluation model; (Frazzoli [0093] [0084-0085] wherein the vehicle predicts a world state and updates the control based on feedback and transitions) and traversing a portion of the vehicle transportation network based on the candidate vehicle control action. (Frazzoli clm 50 [0084-0085] wherein the vehicle autonomously drives about the environment).

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 2-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli in view of Rasal et al. (US Pre-Granted Publication No. US 2017/0215045 A1 hereinafter “Rasa”).

	Regarding claim 2 Frazzoli in view of Rasal disclose all of the limitations of claim 1 and Frazzoli further discloses:

	The method of claim 1, wherein communicating the shared scenario-specific operational control management data includes receiving the shared scenario-specific operational control management data from the external shared scenario-specific operational control management system, and wherein: (Frazzoli [0059] wherein the vehicle communicates with external vehicles and infrastructure) … 

	Frazzoli does not appear to disclose:

	in response to a determination that a probability that the shared scenario-specific operational control management data includes malicious data exceeds a defined security threshold, omitting using the shared scenario-specific operational control management data; 
and in response to a determination that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold, identifying the policy for the scenario-specific operational control evaluation model using the shared scenario-specific operational control management data.

	However, in the same field of endeavor of vehicle controls Rasal discloses:

	“in response to a determination that a probability that the shared scenario-specific operational control management data includes malicious data exceeds a defined security threshold, (Rasal [0034] wherein the signal from the satellite is determined as malicious by the ego vehicle) omitting using the shared scenario-specific operational control management data; (Rasal [0032] [0034] wherein when the data is ignored when the data is malicious)
and in response to a determination that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold, (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) identifying the policy for the scenario-specific operational control evaluation model using the shared scenario-specific operational control management data.”  (Rasal [0048] fig. 3a wherein the data is shared or not shared based on the detection of malicious data, and the vehicle is controlled based on that information).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malicious data information of Rasal with the vehicle system of Frazzoli because one of ordinary skill would have been motivated to make this modification in order to improve the vehicle controller based on the information received and ensuring that no malicious attack is permitted to the vehicle or the rest of the system (Rasal [0004]). 

	Regarding claim 3 Frazzoli in view of Rasal disclose all of the limitations of claim 2 and Frazzoli further discloses:

	The method of claim 2, wherein receiving the shared scenario-specific operational control management data includes: identifying experience data from the shared scenario-specific operational control management data includes; (Frazzoli [0004] [0055] [0062] wherein the vehicle identifies environmental and shared data for controlling the vehicle) identifying a first operational state and a first corresponding temporal location from the experience data; (Frazzoli [0009] [0017] [0070] wherein the vehicle takes a first current position and predicts the state of the vehicle and additional users in the environment) identifying a vehicle control action associated with transitioning from the first operational state to a subsequent operational state from the experience data; (Frazzoli [0009] [0017] [0070] wherein the vehicle takes a first current position and predicts the state of the vehicle and additional users in the environment) identifying a second temporal location associated with the subsequent operational state from the experience data; (Frazzoli [0009] [0017] [0070] wherein the vehicle takes a first current position and predicts the state of the vehicle and additional users in the environment i.e. the predicted states include additional likely temporal locations of the ego vehicle) in response to a determination that a temporal distance between the first temporal location and the second temporal location is outside a defined temporal transition range associated (Frazzoli [0112] wherein if the vehicle change trajectory is outside a threshold then an emergency procedure is activated) with transitioning from the first operational state to the subsequent operational state in accordance with the identified vehicle control action, (Frazzoli [0112] wherein if the vehicle change trajectory is outside a threshold then an emergency procedure is activated) … and in response to a determination that the temporal distance between the first temporal location and the second temporal location is within the defined temporal transition range associated with transitioning from the first operational state to the subsequent operational state in accordance with the identified vehicle control action, (Frazzoli [0024] [0047] wherein the path from one state to another is plotted and followed by the vehicle) … 

	Frazzoli does not appear to disclose:

	identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold; or identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold.  

	However, in the same field of endeavor of vehicle controls Rasal discloses:

	“identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold;” (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and “identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold.”  (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malicious data information of Rasal with the vehicle system of Frazzoli because one of ordinary skill would have been motivated to make this modification in order to improve the vehicle controller based on the information received and ensuring that no malicious attack is permitted to the vehicle or the rest of the system (Rasal [0004]).

	Regarding claim 4 Frazzoli in view of Rasal disclose all of the limitations of claim 2 and Frazzoli further discloses:

	The method of claim 2, wherein receiving the shared scenario-specific operational control management data includes: identifying policy data from the shared scenario-specific operational control management data includes; (Frazzoli [0084-0085] wherein the vehicle identifies the world state and a predicted trajectory in order to control the ego vehicle i.e. the vehicle changes behavior based on the environment and certain scenarios) in response to a determination that the policy data includes a utility value associated with a respective belief state: (Frazzoli [0098] wherein an optimization problem for controlling the vehicle is based on constraints and costs) in response to a determination that the utility value is within a defined range corresponding to the respective belief state, (Frazzoli [0098] wherein an optimization problem for controlling the vehicle is based on constraints and costs) … in response to a determination that the policy data includes action data: (Frazzoli [0113] wherein the world model and historical data is used to determine a control mode for the vehicle) in response to a determination that the action data has a value from a defined set of action values, (Frazzoli [0151-0152] wherein the constraints and costs include fuel consumption and wear and tear) … in response to a determination that the policy data includes state data: (Frazzoli [0113] wherein the world model and historical data is used to determine a control mode for the vehicle) … and in response to a determination that the policy data includes observation data: (Frazzoli [0092] wherein the vehicle includes measurements obtained while moving) in response to a determination that the observation data has a value from a defined set of observation values, (Frazzoli [0092] wherein the vehicle includes measurements obtained while moving) …

 	Frazzoli does not appear to disclose:

	identifying the probability that the shared -51-WO 2020/204871PCT/US2017/068242 scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; and in response to a determination that the utility value is outside the defined range corresponding to the respective belief state, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold; or identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; and in response to a determination that the defined set of action values omits the value from the action data, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold; or in response to a determination that the state data has a value from a defined set of state values, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; and in response to a determination that the defined set of state values omits the value from the state data, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold; or identifying the probability that the shared scenario- specific operational control management data includes malicious data such that the -52-WO 2020/204871PCT/US2017/068242 probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; and in response to a determination that the defined set of observation values omits the value from the observation data, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold.

	However, in the same field of endeavor of vehicle controls Rasal discloses:

	“identifying the probability that the shared -51-WO 2020/204871PCT/US2017/068242 scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and in response to a determination that the utility value is outside the defined range corresponding to the respective belief state, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold;” (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and “identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and in response to a determination that the defined set of action values omits the value from the action data, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold;” (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and “in response to a determination that the state data has a value from a defined set of state values, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and in response to a determination that the defined set of state values omits the value from the state data, (Rasal [0032] [0034] wherein when the data is ignored when the data is malicious) identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold;” (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and “identifying the probability that the shared scenario- specific operational control management data includes malicious data such that the -52-WO 2020/204871PCT/US2017/068242 probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and in response to a determination that the defined set of observation values omits the value from the observation data, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold.” (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malicious data information of Rasal with the vehicle system of Frazzoli because one of ordinary skill would have been motivated to make this modification in order to improve the vehicle controller based on the information received and ensuring that no malicious attack is permitted to the vehicle or the rest of the system (Rasal [0004]).

	Regarding claim 5 Frazzoli in view of Rasal disclose all of the limitations of claim 2 and further discloses:

	The method of claim 2, wherein identifying the policy for the scenario-specific operational control evaluation model using the shared scenario-specific operational control management data includes: in response to a determination that the shared scenario-specific operational control management data includes operational experience data generated by a second autonomous vehicle in response to traversing a correlated vehicle operational scenario, (Frazzoli [0059] wherein the vehicle communicates with external second vehicles to control the ego vehicle) identifying the policy for the scenario-specific operational control evaluation model includes generating the policy based on the operational experience data; (Frazzoli [0084-0085] wherein the vehicle identifies the world state and a predicted trajectory in order to control the ego vehicle i.e. the vehicle changes behavior based on the environment and certain scenarios) and in response to a determination that the shared scenario-specific operational control management data includes a policy for a correlated vehicle operational scenario, (Frazzoli [0059] wherein the vehicle communicates with external second vehicles to control the ego vehicle) identifying the policy for the scenario-specific operational control evaluation model includes using the policy for the correlated vehicle operational scenario. (Frazzoli [0059] wherein the vehicle communicates with external second vehicles to control the ego vehicle).

	Regarding claim 6 Frazzoli discloses all of the limitations of claim 1 and Frazzoli further discloses:

	The method of claim 1, wherein communicating the shared scenario-specific operational control management data includes sending the shared scenario-specific operational control management data to the external shared scenario-specific operational control management system, (Frazzoli [0059] wherein the vehicle communicates with external second vehicles to control the ego vehicle) … 

	Frazzoli does not appear to disclose: 

	and wherein sending the shared scenario-specific operational control management data to the external shared scenario-specific operational control management system includes sending privacy protected data and omits sending data other than privacy protected data.  

	However, in the same field of endeavor of vehicle controls Rasal discloses:

	“and wherein sending the shared scenario-specific operational control management data to the external shared scenario-specific operational control management system includes sending privacy protected data (Rasal [0028-0029] wherein the data between the vehicles is on a private network, or on a private branch) and omits sending data other than privacy protected data.”

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malicious data information of Rasal with the vehicle system of Frazzoli because one of ordinary skill would have been motivated to make this modification in order to improve the vehicle controller based on the information received and ensuring that no malicious attack is permitted to the vehicle or the rest of the system (Rasal [0004]).

	Regarding claim 7 Frazzoli discloses all of the limitations of claim 1 and Frazzoli further discloses:

	The method of claim 1, wherein communicating the shared scenario-specific operational control management data includes: sending a first portion of the shared scenario-specific operational control management data to the external shared scenario-specific operational control management system, (Frazzoli [0059] [0064] wherein the vehicle communicates with external second vehicles to control the ego vehicle) wherein -53-WO 2020/204871PCT/US2017/068242sending the first portion of the shared scenario-specific operational control management data to the external shared scenario-specific operational control management system includes: (Frazzoli [0059] [0064] wherein the vehicle communicates with external second vehicles to control the ego vehicle) … sending a shared scenario-specific operational control management data request including vehicle operational scenario data representing the distinct vehicle operational scenario to the external shared scenario-specific operational control management system; (Frazzoli [0069] wherein data is shared back and forth from the vehicle to other vehicles and infrastructure) … 

	Frazzoli does not appear to disclose:

	in response to a determination that a policy for the distinct vehicle operational scenario is unavailable at the autonomous vehicle, or and receiving a second portion of the shared scenario-specific operational control management data from the external shared scenario-specific operational control management system, wherein receiving the second portion of the shared scenario-specific operational control management data from the external shared scenario-specific operational control management system includes receiving the second portion in response to sending the first portion.  

	However, in the same field of endeavor of vehicle controls Rasal discloses:

	“in response to a determination that a policy for the distinct vehicle operational scenario is unavailable at the autonomous vehicle,” (Rasal [0004] fig. 3a 345 wherein the service of location data is no longer provided to the vehicle) and “and receiving a second portion of the shared scenario-specific operational control management data from the external shared scenario-specific operational control management system, wherein receiving the second portion of the shared scenario-specific operational control management data from the external shared scenario-specific operational control management system includes receiving the second portion in response to sending the first portion.  (Rasal [0004] fig.3a 335, 345 wherein the vehicle takes a first look at the data to determine if it is malicious and then determines that the data is still malicious after a backend check and the second type of data is used by the vehicle instead).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malicious data information of Rasal with the vehicle system of Frazzoli because one of ordinary skill would have been motivated to make this modification in order to improve the vehicle controller based on the information received and ensuring that no malicious attack is permitted to the vehicle or the rest of the system (Rasal [0004]).

	Regarding claim 9 Frazzoli discloses all of the limitations of claim 8 and further discloses:

	The autonomous vehicle of claim 18 wherein the processor is configured to execute the instructions stored on the non-transitory computer readable medium to: communicate the shared scenario-specific operational control management data by receiving the shared scenario-specific operational control management data from the external shared scenario-specific operational control management system; (Frazzoli [0059] wherein the vehicle communicates with external vehicles and infrastructure) … 

	Frazzoli does not appear to disclose:

	in response to a determination that a probability that the shared scenario-specific operational control management data includes malicious data exceeds a defined security threshold, omit using the shared scenario-specific operational control management data; 
and in response to a determination that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold, identify the policy for the scenario-specific operational control evaluation model using the shared scenario-specific operational control management data.

	However, in the same field of endeavor of vehicle controls Rasal discloses:

	“in response to a determination that a probability that the shared scenario-specific operational control management data includes malicious data exceeds a defined security threshold, (Rasal [0034] wherein the signal from the satellite is determined as malicious by the ego vehicle) omit using the shared scenario-specific operational control management data; (Rasal [0032] [0034] wherein when the data is ignored when the data is malicious) and in response to a determination that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold, (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) identify the policy for the scenario-specific operational control evaluation model using the shared scenario-specific operational control management data.”  (Rasal [0048] fig. 3a wherein the data is shared or not shared based on the detection of malicious data, and the vehicle is controlled based on that information).
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malicious data information of Rasal with the vehicle system of Frazzoli because one of ordinary skill would have been motivated to make this modification in order to improve the vehicle controller based on the information received and ensuring that no malicious attack is permitted to the vehicle or the rest of the system (Rasal [0004]). 

	Regarding claim 10 Frazzoli in view of Rasal disclose all of the limitations of claim 9 and Frazzoli further discloses:

	The autonomous vehicle of claim 9, wherein the processor is configured to execute the instructions stored on the non-transitory computer readable medium to receive the shared scenario-specific operational control management data by: (Frazzoli [0004] [0055] [0062] wherein the vehicle identifies environmental and shared data for controlling the vehicle) identifying a first operational state and a first corresponding temporal location from the experience data; (Frazzoli [0009] [0017] [0070] wherein the vehicle takes a first current position and predicts the state of the vehicle and additional users in the environment) identifying a vehicle control action associated with transitioning from the first operational state to a subsequent operational state from the experience data; (Frazzoli [0009] [0017] [0070] wherein the vehicle takes a first current position and predicts the state of the vehicle and additional users in the environment) identifying a second temporal location associated with the subsequent operational state from the experience data; (Frazzoli [0009] [0017] [0070] wherein the vehicle takes a first current position and predicts the state of the vehicle and additional users in the environment i.e. the predicted states include additional likely temporal locations of the ego vehicle) in response to a determination that a temporal distance between the first temporal location and the second temporal location is outside a defined temporal transition range associated (Frazzoli [0112] wherein if the vehicle change trajectory is outside a threshold then an emergency procedure is activated) with transitioning from the first operational state to the subsequent operational state in accordance with the identified vehicle control action, (Frazzoli [0112] wherein if the vehicle change trajectory is outside a threshold then an emergency procedure is activated) … and in response to a determination that the temporal distance between the first temporal location and the second temporal location is within the defined temporal transition range associated with transitioning from the first operational state to the subsequent operational state in accordance with the identified vehicle control action, (Frazzoli [0024] [0047] wherein the path from one state to another is plotted and followed by the vehicle) … 

	Frazzoli does not appear to disclose:

	identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold; or identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold.  

	However, in the same field of endeavor of vehicle controls Rasal discloses:

	“identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold;” (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and “identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold.”  (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malicious data information of Rasal with the vehicle system of Frazzoli because one of ordinary skill would have been motivated to make this modification in order to improve the vehicle controller based on the information received and ensuring that no malicious attack is permitted to the vehicle or the rest of the system (Rasal [0004]).

	Regarding claim 11 Frazzoli in view of Rasal disclose all of the limitations of claim 9 and Frazzoli further discloses:

	The autonomous vehicle of claim 9, wherein the processor is configured to execute the instructions stored on the non-transitory computer readable medium to receive the shared scenario-specific operational control management data by; (Frazzoli [0084-0085] wherein the vehicle identifies the world state and a predicted trajectory in order to control the ego vehicle i.e. the vehicle changes behavior based on the environment and certain scenarios) in response to a determination that the policy data includes a utility value associated with a respective belief state: (Frazzoli [0098] wherein an optimization problem for controlling the vehicle is based on constraints and costs) in response to a determination that the utility value is within a defined range corresponding to the respective belief state, (Frazzoli [0098] wherein an optimization problem for controlling the vehicle is based on constraints and costs) … in response to a determination that the policy data includes action data: (Frazzoli [0113] wherein the world model and historical data is used to determine a control mode for the vehicle) in response to a determination that the action data has a value from a defined set of action values, (Frazzoli [0151-0152] wherein the constraints and costs include fuel consumption and wear and tear) … in response to a determination that the policy data includes state data: (Frazzoli [0113] wherein the world model and historical data is used to determine a control mode for the vehicle) … and in response to a determination that the policy data includes observation data: (Frazzoli [0092] wherein the vehicle includes measurements obtained while moving) in response to a determination that the observation data has a value from a defined set of observation values, (Frazzoli [0092] wherein the vehicle includes measurements obtained while moving) …

 	Frazzoli does not appear to disclose:

	identifying the probability that the shared -51-WO 2020/204871PCT/US2017/068242 scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; and in response to a determination that the utility value is outside the defined range corresponding to the respective belief state, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold; or identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; and in response to a determination that the defined set of action values omits the value from the action data, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold; or in response to a determination that the state data has a value from a defined set of state values, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; and in response to a determination that the defined set of state values omits the value from the state data, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold; or identifying the probability that the shared scenario- specific operational control management data includes malicious data such that the -52-WO 2020/204871PCT/US2017/068242 probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; and in response to a determination that the defined set of observation values omits the value from the observation data, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold.

	However, in the same field of endeavor of vehicle controls Rasal discloses:

	“identifying the probability that the shared -51-WO 2020/204871PCT/US2017/068242 scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and in response to a determination that the utility value is outside the defined range corresponding to the respective belief state, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold;” (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and “identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and in response to a determination that the defined set of action values omits the value from the action data, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold;” (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and “in response to a determination that the state data has a value from a defined set of state values, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and in response to a determination that the defined set of state values omits the value from the state data, (Rasal [0032] [0034] wherein when the data is ignored when the data is malicious) identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold;” (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and “identifying the probability that the shared scenario- specific operational control management data includes malicious data such that the -52-WO 2020/204871PCT/US2017/068242 probability that the shared scenario-specific operational control management data includes malicious data is within the defined security threshold; (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold) and in response to a determination that the defined set of observation values omits the value from the observation data, identifying the probability that the shared scenario-specific operational control management data includes malicious data such that the probability that the shared scenario-specific operational control management data includes malicious data exceeds the defined security threshold.” (Rasal [0036] [0046] wherein the malicious attack is determined based on a predetermined threshold).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malicious data information of Rasal with the vehicle system of Frazzoli because one of ordinary skill would have been motivated to make this modification in order to improve the vehicle controller based on the information received and ensuring that no malicious attack is permitted to the vehicle or the rest of the system (Rasal [0004]).

	Regarding claim 12 Frazzoli in view of Rasal disclose all of the limitations of claim 12 and Frazzoli further discloses:

	The autonomous vehicle of claim 9 wherein the processor is configured to execute the instructions stored on the non-transitory computer readable medium to identify the policy for the scenario-specific operational control evaluation model using the shared scenario-specific operational control management data by: in response to a determination that the shared scenario-specific operational control management data includes operational experience data generated by a second autonomous vehicle in response to traversing a correlated vehicle operational scenario, (Frazzoli [0059] wherein the vehicle communicates with external second vehicles to control the ego vehicle) identifying the policy for the scenario-specific operational control evaluation model includes generating the policy based on the operational experience data; (Frazzoli [0084-0085] wherein the vehicle identifies the world state and a predicted trajectory in order to control the ego vehicle i.e. the vehicle changes behavior based on the environment and certain scenarios) and in response to a determination that the shared scenario-specific operational control management data includes a policy for a correlated vehicle operational scenario, (Frazzoli [0059] wherein the vehicle communicates with external second vehicles to control the ego vehicle) identifying the policy for the scenario-specific operational control evaluation model includes using the policy for the correlated vehicle operational scenario. (Frazzoli [0059] wherein the vehicle communicates with external second vehicles to control the ego vehicle).

	Regarding claim 13 Frazzoli discloses all of the limitations of claim 8 and further discloses:

	The autonomous vehicle of claim 8 wherein the processor is configured to execute the instructions stored on the non-transitory computer readable medium to communicate the shared scenario-specific operational control management data by sending the shared scenario-specific operational control management data to the external shared scenario-specific operational control management system, (Frazzoli [0059] wherein the vehicle communicates with external second vehicles to control the ego vehicle) … 

	Frazzoli does not appear to disclose: 

	and wherein sending the shared scenario-specific operational control management data to the external shared scenario-specific operational control management system includes sending privacy protected data and omits sending data other than privacy protected data.  

	However, in the same field of endeavor of vehicle controls Rasal discloses:

	“and wherein sending the shared scenario-specific operational control management data to the external shared scenario-specific operational control management system includes sending privacy protected data (Rasal [0028-0029] wherein the data between the vehicles is on a private network, or on a private branch) and omits sending data other than privacy protected data.”

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malicious data information of Rasal with the vehicle system of Frazzoli because one of ordinary skill would have been motivated to make this modification in order to improve the vehicle controller based on the information received and ensuring that no malicious attack is permitted to the vehicle or the rest of the system (Rasal [0004]).

	Regarding claim 14 Frazzoli discloses all of the limitations of claim 8 and further discloses:

	The autonomous vehicle of claim 8, wherein the processor is configured to execute the instructions stored on the non-transitory computer readable medium to communicate the shared scenario-specific operational control management data by: sending a first portion of the shared scenario-specific operational control management data to the external shared scenario-specific operational control management system, (Frazzoli [0059] [0064] wherein the vehicle communicates with external second vehicles to control the ego vehicle) wherein -53-WO 2020/204871PCT/US2017/068242sending the first portion of the shared scenario-specific operational control management data to the external shared scenario-specific operational control management system includes: (Frazzoli [0059] [0064] wherein the vehicle communicates with external second vehicles to control the ego vehicle) … sending a shared scenario-specific operational control management data request including vehicle operational scenario data representing the distinct vehicle operational scenario to the external shared scenario-specific operational control management system; (Frazzoli [0069] wherein data is shared back and forth from the vehicle to other vehicles and infrastructure) … 

	Frazzoli does not appear to disclose:

	in response to a determination that a policy for the distinct vehicle operational scenario is unavailable at the autonomous vehicle, or and receiving a second portion of the shared scenario-specific operational control management data from the external shared scenario-specific operational control management system, wherein receiving the second portion of the shared scenario-specific operational control management data from the external shared scenario-specific operational control management system includes receiving the second portion in response to sending the first portion.  

	However, in the same field of endeavor of vehicle controls Rasal discloses:

	“in response to a determination that a policy for the distinct vehicle operational scenario is unavailable at the autonomous vehicle,” (Rasal [0004] fig. 3a 345 wherein the service of location data is no longer provided to the vehicle) and “and receiving a second portion of the shared scenario-specific operational control management data from the external shared scenario-specific operational control management system, wherein receiving the second portion of the shared scenario-specific operational control management data from the external shared scenario-specific operational control management system includes receiving the second portion in response to sending the first portion.  (Rasal [0004] fig.3a 335, 345 wherein the vehicle takes a first look at the data to determine if it is malicious and then determines that the data is still malicious after a backend check and the second type of data is used by the vehicle instead).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malicious data information of Rasal with the vehicle system of Frazzoli because one of ordinary skill would have been motivated to make this modification in order to improve the vehicle controller based on the information received and ensuring that no malicious attack is permitted to the vehicle or the rest of the system (Rasal [0004]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140201838 A1 discloses a system for detecting threats on a network
US 20180147988 A1 discloses an autonomous vehicle with different controls based on the environment and the requested action
US 20210279331 A1 discloses an ecu malicious message sensing device for a vehicle

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664